Per Curiam.

Appeal by claimant from a decision of the Workmen’s Compensation Board which disallowed his claim for disability due to myocardial infarction alleged to have been caused by his work activities, and *527for additional disability due to an episode of renal colic attributed to his physical inactivity following the heart attack. Claimant, a clergyman, appears to have been overworked for a long time in performing, in addition to the usual duties of a parish rector, and those of an assistant, who became ill and was not replaced, the task of planning, financing and establishing a church school. He had become greatly upset by a sermon delivered by a bishop of his church and in the course of his own Easter sermon delivered a vigorous attack upon the position taken by the bishop, in the course of which he felt sharp chest pain, finished his sermon and was shortly hospitalized. The board found that claimant’s work activities did not involve excessive stress or exertion within the meaning of the authorities. The questions involved were purely factual and their determination was within the area of discretion committed to the board and cannot, upon this record, be disturbed by us. It may be that the proof would have sustained an award but since the disallowance is supported by substantial evidence, we are without authority to substitute our judgment for that of the board.. Claimant’s attack upon the credibility of respondents’ medical expert is equally unavailing. His denial of causality did not, he said, depend upon the disputed history of prior chest pains nor upon his original and admittedly erroneous impression that no infarction occurred. His credibility was for the board. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Aulisi and Greenblott, JJ., concur in memorandum Per Curiam.